USCA11 Case: 22-11740    Date Filed: 10/21/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-11740
                Non-Argument Calendar
                ____________________

ALAN GRAYSON,
                                           Plaintiff-Appellant,
versus
NO LABELS, INC.,
PROGRESS TOMORROW, INC.,
UNITED TOGETHER, INC.,
NANCY JACOBSON,
MARK PENN, et al.,


                                        Defendants-Appellees.


                ____________________
USCA11 Case: 22-11740        Date Filed: 10/21/2022     Page: 2 of 8




2                      Opinion of the Court                22-11740

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:20-cv-01824-PGB-LHP
                    ____________________

Before WILLIAM PRYOR, Chief Judge, LAGOA, and BRASHER, Circuit
Judges.
PER CURIAM:
       Alan Grayson appeals the summary judgment against his
second amended complaint of defamation, defamation by implica-
tion, and civil conspiracy by No Labels, Inc., its founder, Nancy Ja-
cobson, her husband, Mark Penn, and two defunct political action
committees, Progress Tomorrow, Inc., and United Together, Inc.
Grayson alleged that his reputation was tarnished and he lost his
seat in the United States House of Representatives because the de-
fendants falsely denounced him for profiteering and for spousal
abuse. The district court ruled that the defendants’ reference to re-
liable publications in their mailings and online postings evidenced
they acted without actual malice and were not liable for defama-
tion and that Grayson’s claim of civil conspiracy failed as a matter
of law. We affirm.
       Grayson filed a complaint in a Florida court against the de-
fendants, who removed the action to federal court, see 28 U.S.C.
§ 1332, and then moved to dismiss. The district court dismissed
Grayson’s complaint without prejudice for failure to state a claim
of defamation, invasion of privacy, cyberstalking, civil conspiracy,
USCA11 Case: 22-11740        Date Filed: 10/21/2022    Page: 3 of 8




22-11740               Opinion of the Court                       3

or fraudulent transfer. See Fed. R. Civ. P. 12(b)(6). Grayson’s
amended complaint of defamation, invasion of privacy, and civil
conspiracy suffered a similar fate. See id.
        With leave from the district court, Grayson filed a second
amended complaint against the defendants for defamation, defa-
mation by implication, and civil conspiracy. Grayson alleged that
the defendants, “acting through Progress Tomorrow,” disparaged
him using the mail, internet postings, and the website “FloridaDe-
servesBetter.org.” Those materials touted that a “Congressional
Ethics Investigation Found Alan Grayson Abused His Office for Fi-
nancial Gain” and “to enrich himself,” that he “[h]id income on his
public disclosures,” and that he “[u]sed taxpayer resources to con-
duct his high-risk investor scheme.” One mailing depicted Grayson
sitting in a chaise lounge on the beach in Grand Cayman with a
drink close at hand. A two-sided mailing had, on one side, a man
carrying an attache case striding to a jet bound for Grand Cayman
and, on the other side, an opened attache case containing a passport
bearing Grayson’s photo with dollar signs for eyes and 15 stacks of
$100 bills. A third mailing accused Grayson of abusing his former
wife. On Facebook, the defendants touted that Grayson “used in-
ternational government travel to drum up business for his hedge
fund,” “used Congressional staff to work for the fund,” and had a
hostile incident with a reporter.
       Progress Tomorrow moved for summary judgment and ar-
gued there was no evidence that its publications were false or dis-
tributed with actual malice, and the other defendants moved for
USCA11 Case: 22-11740         Date Filed: 10/21/2022    Page: 4 of 8




4                      Opinion of the Court                 22-11740

similar relief on the ground they were uninvolved in the publica-
tions. Progress Tomorrow submitted copies of its mailings and
online postings, which cited to various news websites and directed
readers to visit “FloridaDeservesBetter.org,” which contained hy-
perlinks to a congressional report and news articles about Grayson
and his divorce proceedings. The defendants also submitted copies
of articles about Grayson’s business and personal affairs in the New
York Times, Politico, Washington Post, Orlando Weekly, and Van-
ity Fair; police reports; and his former wife’s deposition.
       Some of the defendants’ mailings urged readers to examine
a “nearly 1,000 page report” produced after a “congressional ethics
investigation” of Grayson. Investigators found that Grayson, “an
attorney who often worked on litigation involving the federal gov-
ernment,” created a hedge fund during his first term in office from
which “on at least one occasion . . . [he] appear[ed] to have received
compensation”; he “managed a Virginia-based corporation that
used the Grayson name and provided legal services involving a fi-
duciary relationship”; and he “agreed to receive contingent fees in
cases in which the federal government had a direct and substantial
interest . . . during his time in Congress.” The report described
omissions from “Grayson’s annual financial disclosure forms con-
cerning assets, income, agreements and positions” “significantly re-
lated to . . . the Grayson Hedge Fund and . . . [his] interest in law
firms and pending litigation” and Grayson’s role as a “limited part-
ner in three energy-sector limited partnerships, all of which had
agreements with the federal government” while he was a member
USCA11 Case: 22-11740        Date Filed: 10/21/2022     Page: 5 of 8




22-11740               Opinion of the Court                        5

of Congress. The report also described “multiple instances in which
a congressional staffer[,] . . . who was also employed by the Gray-
son Hedge Fund, used official time and resources to work for the
hedge fund” and for Grayson and how Grayson misused campaign
resources.
        The district court granted the defendants’ motions for sum-
mary judgment. The district court ruled that the defendants’ “rea-
sonable reliance on previously published reports from . . . inde-
pendent, reputable sources rebut[ted] the presence of actual mal-
ice” and rendered Grayson’s “defamation claims not viable.” The
district court declined to consider Grayson’s “various theories and
conjectures regarding [the] Defendants’ liability” that lacked evi-
dentiary support, Grayson’s “cease and desist letter characterizing
Defendants’ publications as defamatory,” or his allegations of addi-
tional defamatory statements in his opposition to summary judg-
ment. The district court also ruled that, without any actionable def-
amation, Grayson’s “civil conspiracy claim also fail[ed].”
       We review de novo the summary judgment against Gray-
son’s second amended complaint and view the evidence in the light
most favorable to him as the nonmovant. See Edward Lewis To-
binick, MD v. Novella, 848 F.3d 935, 943 (11th Cir. 2017). Summary
judgment is appropriate when “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a).
      Florida provides causes of action for defamation and defa-
mation by implication. Defamation requires publication of a
USCA11 Case: 22-11740         Date Filed: 10/21/2022     Page: 6 of 8




6                       Opinion of the Court                 22-11740

defamatory statement that is false and that causes its subject actual
damages. Jews For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla.
2008). Defamation by implication occurs when “literally true state-
ments are conveyed in such a way as to create a false impression
. . . .” Id. at 1108.
        For a public figure like Grayson to prevail on his claims of
defamation, he must prove that the defendants acted with actual
malice. See Berisha v. Lawson, 973 F.3d 1304, 1312, 1314 n.6 (11th
Cir. 2020); Rapp, 997 So. 2d at 1106, 1108. In New York Times Co.
v. Sullivan, 376 U.S. 254 (1964), the Supreme Court held that the
First Amendment requires a public figure to prove that a defama-
tory statement was made with actual malice to recover damages.
Id. at 279–80. That standard applies equally to the media and non-
media because both decide what “facts to include in their publica-
tion.” Turner v. Wells, 879 F.3d 1254, 1271 (11th Cir. 2018); see
Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 352 (2010).
A public figure must prove “—well beyond a preponderance of the
evidence—that the defendants published a defamatory statement
either with actual knowledge of its falsity or with a high degree of
awareness of its probable falsity.” Berisha, 973 F.3d at 1312 (internal
quotation marks omitted).
      The district court did not err by granting summary judg-
ment against Grayson’s claims of defamation and defamation by
implication. Grayson submitted no evidence from which a jury
might plausibly infer that the defendants distributed statements
“with knowledge that [the statements] were false or with reckless
USCA11 Case: 22-11740         Date Filed: 10/21/2022      Page: 7 of 8




22-11740                Opinion of the Court                          7

disregard of whether [they were] false or not,” Sullivan, 376 U.S. at
279–80. The defendants’ mailings and online postings cite source
materials, including an official congressional report, articles in well-
known newspapers and magazines, and police reports. The defend-
ants’ “reliance on these many independent sources, alone, . . . de-
feat[s] any claim of actual malice.” Berisha, 973 F.3d at 1313. And it
does not matter that, as Grayson argues, republication of defama-
tory statements is defamation because “a reasonable juror would
not conclude (clearly and convincingly) that [the defendants
would] h[ave] serious doubts about the truth of” the information
they were repeating. See id. at 1312.
       Grayson argues that the district court “‘cherry-picked’ the
defamatory statements as to which it considered actual malice,”
but we disagree. The district court correctly refused to consider de-
famatory statements Grayson alleged in his opposition to summary
judgment that he had omitted from—and never sought to add by
amendment to—his second amended complaint. See Dukes v. Dea-
ton, 852 F.3d 1035, 1046 (11th Cir. 2017). Grayson identifies no al-
legedly defamatory statement in his second amended complaint
that the district court overlooked.
       The district court also correctly entered summary judgment
against Grayson’s claim of civil conspiracy. “Under Florida law, the
gist of a civil conspiracy is not the conspiracy itself but the civil
wrong which is done through the conspiracy which results in in-
jury to the Plaintiff.” Am. United Life Ins. Co. v. Martinez, 480 F.3d
1043, 1067 (11th Cir. 2007) (internal quotation marks omitted).
USCA11 Case: 22-11740        Date Filed: 10/21/2022     Page: 8 of 8




8                      Opinion of the Court                22-11740

Because “a claim that is found not to be actionable cannot serve as
the basis for a conspiracy claim,” id., and Grayson cannot prove
actual malice to support his claims of defamation, his claim of a
civil conspiracy fails as a matter of law.
       Grayson’s challenges to the dismissal of his claims of inva-
sion of privacy, cyberstalking, and fraudulent transfer are not
properly before us. “[A]n amended pleading supersedes the former
pleading; the original pleading is abandoned by the amendment,
and is no longer a part of the pleader’s averments against his adver-
sary.” Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243
(11th Cir. 2007) (quoting Dresdner Bank AG, Dresdner Bank AG in
Hamburg v. M/V OLYMPIA VOYAGER, 463 F.3d 1210, 1215
(11th Cir. 2006)). Grayson abandoned his claims of cyberstalking
and fraudulent transfer by failing to replead them in his amended
complaint. And Grayson abandoned his claim of invasion of pri-
vacy by omitting it from his second amended complaint.
      We AFFIRM the summary judgment in favor of No Labels,
Jacobson, Penn, Progress Tomorrow, and United Together.